    2:19-cv-01102-RMG           Date Filed 07/18/19      Entry Number 16-1       Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISON

                                                   :
MURRAY C. TURKA, on Behalf of Himself              :   Case No. 2:19-cv-01102-RMG
and All Others Similarly Situated,                 :
                                                   :
                           Plaintiffs,             :
                                                   :   CLASS ACTION
    v.                                             :
                                                   :
SOUTH CAROLINA PUBLIC SERVICE                      :
AUTHORITY and LONNIE N. CARTER,                    :
                                                   :
                           Defendants,             :
                                                   :

                [PROPOSED] ORDER GRANTING BRIEFING SCHEDULE

         On July 18, 2019, the parties to the above-captioned case filed a Joint Consent Motion for

Entry of a Briefing Schedule (the “Joint Consent Motion”). Having considered the Joint Consent

Motion, and good cause appearing for the rulings issued below, the Court HEREBY ORDERS as

follows:

            a. Plaintiff shall file his opposition to Defendants’ Motion to Dismiss (ECF No. 13)

                on or before August 9, 2019; and

            b. Defendants shall file any reply in support of the Motion by August 26, 2019.



SO ORDERED this ___ day of July, 2019.

                                                       ________________________________
                                                       HON. RICHARD M. GERGEL
                                                       UNITED STATES DISTRICT JUDGE
